Citation Nr: 1450630	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for service-connected bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.

2.  Entitlement to separate disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1984 to June 1984, December 1990 to June 1991, and from January 2003 to March 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the case in October 2012 for further development.  The case has been returned to the Board for further appellate consideration.  In the October 2012 Board decision, the Board also adjudicated the issue of service connection for arthritis of the feet.  Thus, this issue is no longer on appeal before the Board.

A review of the Virtual VA paperless claims processing system reveals additional pertinent VA treatment records dated through 2012 and a September 2014 representative brief that have been reviewed.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of separate potential disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the lower extremities is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum 10 percent rating for her service-connected bilateral foot disability under Diagnostic Code 5279 for metatarsalgia, anterior Morton's Disease.  

2.  The Veteran has hammertoes bilaterally on the second and fourth toes, which are associated with her service-connected bilateral foot disability.  

3.  The Veteran has bilateral pes planus disability, which is associated with her service-connected bilateral foot disability.  

4.  The Veteran's residuals of right and left fifth toe osteotomies are associated with the service-connected bilateral foot disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased disability rating for bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.71a, Diagnostic Code 5299-5279 (2014).

2.  The criteria are met for a separate disability rating for the Veteran's bilateral hammertoes associated with her service-connected bilateral foot disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5282 (2014).

3.  The criteria are met for a separate disability rating for the Veteran's bilateral pes planus associated with her service-connected bilateral foot disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5276 (2014).

4.  The criteria are met for a separate disability rating for the Veteran's residuals of a right fifth toe osteotomy, associated with her service-connected bilateral foot disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5284 (2014).

5.  The criteria are met for a separate disability rating for the Veteran's residuals of a left fifth toe osteotomy, associated with her service-connected bilateral foot disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the increased rating issue for the bilateral foot disabilities, the VCAA applies to the instant claim.  VA is required to notify the claimant and her or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the increased rating claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the increased rating issue in this case was satisfied by letters sent to the Veteran dated in April 2008, September 2008, January 2009, December 2009, and November 2012.

Moreover, the April 2008, September 2008, January 2009, and December 2009 VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts.  For example, VA is neither required to notify a Veteran of alternative diagnostic codes, nor is VA required to notify a Veteran of the need to submit evidence pertaining to the impact of a disability on her daily life.  Rather, only a generic notice is required.  Id. at 1280.  All of the above VCAA letters were fully sufficient.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the increased rating issue prior to the June 2008 and November 2008 rating decisions on appeal.  Moreover, any subsequent VCAA notice provided was followed by further adjudications by the AOJ, most recently in February 2013.  Thus, there is no prejudicial timing error.  Therefore, the Veteran has received all required notice in this case for the increased rating, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records dated through 2012, and May 2008, October 2008, January 2010, and December 2012 VA foot examinations.  For her part, the Veteran has submitted personal statements, argument from her representative, additional private medical evidence from podiatrists, and employer disability records from the United States Postal Service (USPS).  

The last VA examination rating the severity of the Veteran's service-connected bilateral foot disability was in December 2012.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the December 2012 VA foot examination is fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither the medical evidence of record, nor the Veteran's lay statements, reveals additional worsening.  The Board finds the December 2012 VA examination was adequate for this issue on appeal as it included a thorough examination of both feet, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  Therefore, a new VA examination to rate the severity of her bilateral foot disabilities is not warranted.  

Finally, the AOJ substantially complied with the Board's October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remand, the AOJ secured additional VA treatment records dated through 2012; advised the Veteran to submit additional private medical evidence, to include missing magnetic resonance imaging reports (MRIs), which she did, and afforded the Veteran a December 2012 VA foot examination to rate the current extent and severity of her service-connected bilateral foot disabilities.  Notably, the above development reflected that there are additional service-connected manifestations from her service-connected bilateral foot disability, such that the Board is granting separate additional disability ratings for her feet.  In short, the AOJ has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue for a bilateral foot disability.     

II.  Increased Rating for Bilateral Feet Above 10 Percent

      A. Schedular Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of her service-connected foot disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran's bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur is currently evaluated by analogy as 10 percent disabling under Diagnostic Code 5299-5279, metatarsalgia, anterior Morton's Disease, unilateral or bilateral.  38 C.F.R. § 4.71a (2014).  Morton's disease is defined as "a form of foot pain, metatarsalgia caused by compression of a branch of the plantar nerve by the metatarsal heads....chronic compression may lead to the formation of a neuroma."  Dorland's Illustrated Medical Dictionary 1281 (31st ed. 2007).  The rating criteria do not have a specific diagnostic code for the Veteran's service-connected foot disability.  The bilateral plantar fibromatosis part of her foot disorder, in particular, is therefore, rated as analogous to "anterior Morton's Disease" because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 5299 is used to identify unlisted foot disorders, such as the Veteran's current service-connected disability.       

The Veteran filed an increased rating claim for her service-connected bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur disability in April 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when her bilateral foot disability has been more severe than at others, and rate it accordingly.  

The Veteran contends that her service-connected bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur is more severe than is contemplated by the currently assigned 10 percent rating.  See April 2008 and November 2008 and February 2009 Veteran's statements; December 2008 Notice of Disagreement (NOD).  

Under Diagnostic Code 5279, a 10 percent evaluation is provided for unilateral or bilateral anterior metatarsalgia (Morton's disease).  38 C.F.R. § 4.71a.  As noted above, the Veteran's service-connected bilateral plantar fibromatosis is most analogous to application of this diagnostic code.  However, the 10 percent rating already assigned is the maximum rating available under this diagnostic code.  It follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.  

Moreover, other diagnostic codes for foot disabilities are not more appropriate because the evidence of record does not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (hallux rigidus), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).   In particular, the December 2012 VA foot examiner noted that the Veteran did not have any of these conditions.  No other medical or lay evidence of record supports their application.  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In general, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

Here, a December 2012 VA foot examiner assessed that the Veteran also has flat feet (pes planus), osteotomies of the bilateral fifth toes, and bilateral hammertoes of the second and fourth toes that were "as likely as not related" to the Veteran's already service-connected bilateral foot disability.  This opinion was proffered in direct response to the Board's October 2012 remand.  The symptomatology for these disorders are not addressed in any way under 38 C.F.R. § 4.71a, Diagnostic Code 5279, for anterior metatarsalgia (Morton's disease).  As such, the Board will grant separate, additional disability ratings for these bilateral foot disabilities under the appropriate diagnostic codes.  The Board emphasizes that the Veteran's flat feet (pes planus), osteotomies of the bilateral fifth toes, and bilateral hammertoes of the second and fourth toes all encompass different areas of the feet, such that the manifestations are distinct and separate, which would entitle the Veteran to separate ratings for each disability.  Esteban, 6 Vet. App. at 262.  

With regard to hammertoes, one separate evaluation is assigned as provided for in Diagnostic Code 5282.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Specifically, the December 2012 VA foot examiner assessed that the Veteran has hammertoes bilaterally on the second and fourth toes, which are associated with her service-connected bilateral foot disability.  In private podiatrist reports dated in January 2009, February 2009, and April 2010, Dr. W.U. and Dr. C.H. both diagnosed bilateral hammertoes on both feet, but not on all her toes.  VA treatment records dated from 2008 to 2010 also assessed hammertoes.  It was noted the Veteran had difficulty walking at times.  In addition, the January 2010 VA foot examiner observed hammertoes bilaterally on the second and fourth toes.  

With regard to pes planus, one separate rating is assigned as provided for under Diagnostic Code 5276.  The Board notes that the already service-connected plantar fasciitis and calcaneal spurs are also rated as analogous to pes planus because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20.  In this regard, plantar fasciitis is defined as "inflammation of plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain."  See Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  

Specifically, the December 2012 VA foot examiner assessed that the Veteran has bilateral flat feet, which is associated with her service-connected bilateral foot disability.  An earlier May 2004 VA treatment record documented "moderate" pain due to pes planus.  The Veteran wears arch supports.  VA podiatry notes dated from 2008 to 2012 stated that the Veteran wear orthotics, which at times require modification or replacement.  In May 2008 and November 2008, a private podiatrist Dr. J.R. commented that the Veteran has bilateral pes planus.  A VA X-ray dated in May 2008 revealed "mildly flattened" plantar arch.  A September 2012 VA podiatry note remarked that the Veteran's pes planus was painful and semi rigid, with the need for an Arizona brace.  Most importantly, the December 2012 VA examiner performed a specific examination for pes planus.  The examiner noted that the Veteran has been seeing private and VA podiatrists for this condition.  The examiner assessed pain on use due to flat feet.  The Veteran's symptoms are not relieved by arch supports.  A decreased longitudinal arch bilaterally was observed on weight bearing.  The Veteran uses a bilateral Arizona brace for constant use to stabilize her feet, which improves her endurance throughout the day.  With regard to functional impact, the VA examiner remarked that as a postal clerk walking all day and on her feet all day, the Veteran does have increased pain in her feet, relived by rest for an hour with over-the-counter medications.  There were no other pertinent physical findings, complications, condition, signs, or symptoms related to pes planus, according to the December 2012 VA foot examiner.  The December 2012 VA foot examiner stated the Veteran's pes planus condition manifested in no pain on manipulation of the feet, no swelling, no characteristic calluses, no extreme tenderness of the plantar surfaces of the feet, no marked deformity, no marked pronation, no marked abduction, no inward bowing of the Achilles tendon, and no marked displacement or severe spasm of the Achilles tendon upon manipulation.  A January 2009 private podiatry report from Dr. W.U. described "severe" pes planus foot deformity.  In addition, there was one instance where calluses were observed.  See January 2010 VA foot examination.  However, on every other occasion, no calluses were observed.  See e.g., May 2004, May 2008, October 2008, and December 2012 VA foot examinations; and private podiatry records dated from 2008 to 2012.  

Finally, two separate ratings are assigned for residuals of osteotomies of the bilateral 5th toes, under Diagnostic Code 5284 (other foot injury).  Separate ratings for each foot can be warranted under Diagnostic Code 5284, because it does not expressly limit particular evaluations to unilateral or bilateral findings, in contrast to the diagnostic codes for flatfoot, weakfoot, claw foot, metatarsalgia.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5282.  Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

The overall disability picture demonstrates separate ratings for residuals of osteotomies of the bilateral fifth toes.  38 C.F.R. § 4.7.  Specifically, the December 2012 VA foot examiner assessed that the Veteran has residuals of proximal phalange bilateral osteotomies of the right and left fifth toes, which are associated with her service-connected bilateral foot disability.  Earlier May 2008 and January 2010 VA X-rays showed bilateral osteotomies of the fifth toes.  Private and VA treatment records dated from 2008 to 2012 document that the Veteran was treated by various podiatrists for bilateral foot and right fifth toe pain with Motrin, Tylenol, physical therapy, cortisone injections, ice, rest, elevation, and a stretching regimen.  The Veteran is not able to stand or walk for extended periods of time due to the pain and discomfort.  She has functional limitations at her job at the USPS, with accommodations made for light duty due to her difficulties standing and walking.  The October 2008 VA examination recorded "mild" pain on active and passive range of motion of both feet, specifically right and left foot eversion at 10 to 20 degrees.  There was no pain for right and left foot inversion.  The Veteran reported three to four flare-ups a week that last for two hours.  When her flare-ups occur, she has an additional 70 percent limitation of function in her daily activities.  The January 2010 VA examiner observed that her right fifth toe has a bony defect with the toe foreshortened secondary to her previous osteotomy.  The left fifth toe has a bony defect, but it was described as "extremely minimal" with no foreshortening.  

The Veteran reported she does not experience bilateral foot pain when at rest.  See e.g., October 2008 VA foot examination.  Her gait was repeatedly documented as normal throughout private and VA treatment records, and she uses no assistive devices such as a cane, walker, or crutches until 2012 when she was provided Arizona braces.  See e.g., October 2008, January 2010 VA examinations.  Private February 2009 electromyography (EMG) testing of the feet revealed no nerve entrapment and no neuropathy of the feet.  The October 2008 VA examiner recorded that after three repetitive motions, the feet were not additionally limited by pain, fatigue, weakness, or lack of endurance.  Upon objective testing, the January 2010 VA examiner found there was no painful motion, weakness, edema, or instability in either foot, with only tenderness observed.  Moreover, the Veteran's own lay statements do not provide a basis for a disability rating greater than 10 percent for each foot due to residuals of her previous osteotomies.  

With regard to loss of use under Diagnostic Code 5284, medical and lay evidence of record does not show that the Veteran has actually lost the use of either the right or left foot.  She is clearly able to walk and stand, albeit with some limitations.  The evidence demonstrates she has more function in the feet than would be served with an amputation stump.  See 38 C.F.R. § 4.63.  There is no evidence of ankylosis from this disability, shortening of the right or left extremity of 31/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop.  Id.  The December 2012 VA examiner stated that the remaining effective function of the lower extremities is not so diminished that amputation with prosthesis would equally serve this Veteran.  

Accordingly, resolving any doubt in the Veteran's favor, the evidence of record warrants the following additional, separate ratings for the Veteran's bilateral foot disabilities:  bilateral hammertoes; bilateral pes planus; an osteotomy of the right fifth toe; and an osteotomy of the left fifth toe.  38 C.F.R. § 4.3.  These ratings are effective throughout the entire time period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

      B. Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected bilateral foot disabilities on an individual basis.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for her bilateral foot disabilities on an individual basis is fully addressed by the rating criteria under which such disabilities are rated - Diagnostic Codes 5276, 5279, 5282, and 5284, and any of the other potentially applicable Diagnostic Codes from 5276 to 5284.  This is because these diagnostic codes, in particular Diagnostic Code 5284, contemplate diminished range of motion, pain, and other functional loss to include limits on certain activities and work.  In fact, the Veteran's increased, separate evaluations assigned herein are based, in part, on such additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for her bilateral foot disabilities on an individual basis, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Moreover, there are higher ratings available under the schedular rating criteria, but she has not been shown to have such foot symptomatology.  The medical and lay evidence of record fails to show anything unique or unusual about any of the Veteran's service-connected foot disabilities on an individual basis that would render the schedular criteria inadequate.  

Finally, the Board acknowledges that the Veteran's service-connected bilateral foot disabilities clearly cause functional impairment at work.  In particular, private podiatrist disability records and USPS records indicated that the Veteran was put on light duty in 2008 and 2009 due to difficulty standing and walking on the job.  See also April 2008 and November 2008 and February 2009 Veteran's statements; December 2008 NOD; January 2010 and December 2012 VA foot examinations.  The Veteran was permitted to avoid prolonged standing or walking for 30 out of every 60 minutes.  See December 2008 USPS medical record.  As a result, the Veteran has been given permanent job accommodations at the USPS for less physically strenuous work.  See December 2008 VA social worker note.  However, to the extent that the Veteran's bilateral foot disabilities interfere with her employment, such interference is contemplated by the multiple schedular ratings for which she has been now granted for her bilateral foot disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Thus, since the Veteran's disability picture for each of her service-connected foot disabilities on an individual basis is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral foot disabilities on appeal on an individual basis under the provisions of 38 C.F.R. § 3.321(b)(1) has not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected bilateral foot disabilities on appeal, the Board is remanding the claim for potential disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities for further development.  In any event, at this juncture, even considering the combined impact of all of the Veteran's service-connected bilateral foot disabilities on appeal, to include the potential one on remand, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  


ORDER

An increased disability rating greater than 10 percent for service-connected bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur is denied. 

A separate rating for bilateral foot hammertoes is granted, subject to the laws and regulations governing the payment of VA compensation.

A separate rating for bilateral pes planus is granted, subject to the laws and regulations governing the payment of VA compensation.

A separate rating for residuals of an osteotomy of the right fifth toe is granted, subject to the laws and regulations governing the payment of VA compensation.

A separate rating for residuals of an osteotomy of the left fifth toe is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary to perform additional development to determine whether the Veteran is entitled to separate disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities.

In this regard, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  In accordance with the Board's previous instructions in the October 2012 remand, the Veteran was asked to submit private MRI reports for the right and left foot, which were discussed in the record by a private physician.  The Veteran responded by submitting private MRI studies dated in January 2009, which showed that the Veteran has "mild degenerative changes" of the talonavicular and tarsometatarsal joints of the right and left lower extremities.  However, it does not appear that the December 2012 VA examiner had access to these private MRIs revealing arthritis when proffering her opinion as to what specific diagnoses were wholly or partially attributable to the Veteran's service-connected bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.  

Therefore, a remand is required for the claims folder to be returned for an addendum opinion.  If the same December 2012 VA examiner is not available, another qualified VA clinician will provide the addendum opinion.  The examiner should review the January 2009 private MRIs and opine whether the "mild degenerative changes" of the talonavicular and tarsometatarsal joints assessed in these MRI studies are associated with any of the Veteran's service-connected bilateral foot disabilities, and if so, whether these degenerative changes exhibit symptomatology that is distinct and separate from her already service-connected foot conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Philadelphia, Pennsylvania, VA healthcare system dated from September 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.

2.  After any additional records are associated with the claims file, secure a VA addendum opinion from the December 2012 VA examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Access to the paper and electronic claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion.  

After reviewing the January 2009 private MRI studies of the lower extremities, the examiner should answer the following:

(i) Are the mild degenerative changes of the talonavicular and tarsometatarsal joints assessed in January 2009 private MRI studies related in any way to any of the Veteran's service-connected bilateral foot disabilities - specifically, her service-connected bilateral plantar fibromatosis, her bilateral plantar fasciitis, her calcaneal and heel spurs, her bilateral fifth toe proximal phalange osteotomies, her bilateral flat feet, or her bilateral hammertoes?  

(ii) If the mild degenerative changes of the talonavicular and tarsometatarsal joints are identified as being associated with any of the Veteran's service-connected foot conditions,  please answer whether these degenerative changes exhibit symptomatology that is distinct and separate from her already service-connected foot conditions?

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the consider all of the evidence of record and readjudicate the remaining issue of entitlement to separate potential disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and her representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


